Per Curiam:
The respondent was admitted to the bar at a General Term of the Supreme Court in the Second Department in February, 1889. ■ On May 28, 1920, the respondent having been convicted in the District Court of the United States *218for the Southern District of New York of the crime of conspiracy under section 37 of the United States Criminal Code (35 U. S. Stat. at Large, 1096), which said crime is a felony (U. S. Crim. Code [35 U. S. Stat. at Large, 1152], § 335), was sentenced to a term of two years in the United States penitentiary at Atlanta, Ga., as appears from a duly certified extract of the minutes of said court.
Section 477 of the Judiciary Law provides that an attorney and counselor at law who shall be convicted of a felony shall upon such conviction cease to be an attorney and counselor at law or to be competent to practice law as such. Subdivision 3 of section 88 of the Judiciary Law provides that whenever an attorney and counselor at law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.
The respondent is disbarred.
Present—Clarke, P. J., Latjghlin, Dowling, Page and Greenbaum, JJ.
Respondent disbarred. Settle order on notice.